Case: 19-15111   Date Filed: 07/16/2020   Page: 1 of 2



                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-15111
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 5:18-cr-00013-LGW-BWC-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                    versus

ENIO CAMACHO-PINEDA,
a.k.a. Tony,
a.k.a. Tony Montana,

                                                         Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (July 16, 2020)

Before JILL PRYOR, NEWSOM and BRANCH, Circuit Judges.

PER CURIAM:
              Case: 19-15111     Date Filed: 07/16/2020   Page: 2 of 2



      Adam Ferrell, appointed counsel for Enio Camacho-Pineda in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Camacho-Pineda’s conviction and sentence are AFFIRMED.




                                         2